Exhibit 10(a)

WACHOVIA CORPORATION

ELECTIVE DEFERRAL PLAN

(EFFECTIVE JULY 1, 1995)

As amended and restated effective January 1, 2008



--------------------------------------------------------------------------------

Table of Contents

 

              Page Section 1. Establishment and Purpose    1     1.1   

Establishment

   1     1.2   

Purpose

   1     1.3   

Application of Plan

   1 Section 2. Definitions    1     2.1   

Definitions

   1 Section 3. Eligibility for Participation    6     3.1   

Eligibility

   6 Section 4. Election to Defer    7     4.1   

Election to Participate

   7 Section 5. Deferral Accounts    8     5.1   

Deferral Accounts

   8     5.2   

Charge Against Accounts

   9     5.3   

Statement of Accounts

   9     5.4   

Acquired Deferral Accounts

   9 Section 6. Benefits    10     6.1   

Retirement Benefit

   10     6.2   

Disability

   11     6.3   

Termination Benefit

   11     6.4   

Survivor Benefits

   12     6.5   

Withdrawal on Account of Unforeseeable Emergency

   12     6.6   

Scheduled Distributions

   14     6.7   

Small Benefit

   14     6.8   

Withholding; Payroll Taxes

   14     6.9   

No Acceleration of Payment

   15     6.10   

Payment Delay for Key Employees

   15 Section 7. Beneficiary Designation    16     7.1   

Beneficiary Designation

   16 Section 8. Administration of the Plan    16     8.1   

Administration

   16     8.2   

Authority

   16     8.3   

Hold Harmless

   17     8.4   

Rules of Administration

   17     8.5   

Claims Procedures

   17 Section 9. Nature of Company’s Obligation    19     9.1   

No Trust

   19     9.2   

Nature of Participant’s Rights and Interests

   20 Section 10. Miscellaneous    20   10.1   

Alienation of Benefits; Domestic Relations Orders

   20   10.2   

No Employment Right

   21   10.3   

Amendment or Termination

   21   10.4   

Offset

   22   10.5   

Protective Provisions

   23   10.6   

Gender, Singular, and Plural

   23   10.7   

Captions

   23

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page   10.8   

Validity

   23   10.9   

Applicable Law

   23   10.10   

Successors and Assigns

   23

 

ii



--------------------------------------------------------------------------------

WACHOVIA CORPORATION

Elective Deferral Plan

As amended and restated January 1, 2008

Section 1. Establishment and Purpose

 

1.1 Establishment. Wachovia Corporation (formerly named First Union Corporation)
established, effective as of July 1, 1995, an unfunded deferred compensation
plan for a select group of management and highly compensated Employees and their
Beneficiaries as described herein, known as the “WACHOVIA CORPORATION ELECTIVE
DEFERRAL PLAN” (the “Plan”).

 

1.2 Purpose. The purpose of the Plan is to provide a means whereby certain
selected Employees may defer the receipt of compensation to provide for future
income needs and to motivate such Employees to continue to make contributions to
the profitable growth of the Company. The Plan shall function solely as a
so-called “top hat” plan of deferred compensation subject to the provisions of
the Employee Retirement Income Security Act of 1974 (as amended from time to
time) applicable to such a plan.

 

1.3 Application of Plan. The terms of this Plan, as amended and restated, are
applicable only to Eligible Employees who are in the employ of an Employer on or
after July 1, 1995, and only with respect to amounts deferred under the Plan on
and after January 1, 2005. The terms of the Plan, as in effect prior to this
amended and restated Plan document, shall continue to apply to amounts deferred
prior to January 1, 2005.

Section 2. Definitions

 

2.1 Definitions. Whenever used hereinafter, the following terms shall have the
meaning set forth below:

 

  a.

“Affiliated Company” means (i) any corporation which is a member of the
controlled group of corporations which includes the Company, as determined in
accordance with the ownership rules of Code Section 1563, without regard,
however, to subsections (a)(4) or (e)(3)(C) of such Section 1563, (ii) any
entity



--------------------------------------------------------------------------------

 

with which the Company would be considered a single employer under Code
Section 414(c) and (iii) any other entity in which the Company has a significant
equity interest or owns a substantial capital or profits interest.

 

  b. “Base Salary” means a Participant’s fixed, basic, straight time, and
regularly recurring wages and salary, any payment for overtime hours and holiday
pay, but excluding (even if includible in gross income) all (i) bonus, long-term
incentive awards, and other forms of incentive compensation, (ii) reimbursements
or other expense allowances, (iii) moving expenses, (iv) welfare or fringe
benefits (cash or non-cash), (v) deferred compensation, (vi) severance pay, and
(vii) any other form of special compensation as designated by the Committee.

 

  c. “Beneficiary” means the person or persons designated as such in accordance
with Section 7.

 

  d. “Board” means the board of directors of the Company.

 

  e. “Change of Control” means a change in the control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (“Exchange Act”)’ provided that, without limitation, such a
change in control shall be deemed to have occurred if (i) any one person, or
more than one person acting as a group, acquires ownership of stock of the
Company that, together with stock held by such person or group, possesses more
than 50 percent of the total fair market value or total voting power of the
stock of the Company, (ii) any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing 20 percent or more of the total voting power of the stock
of the Company, or (iii) a majority of members of the Company’s Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s Board prior to the
date of the appointment or election.

 

2



--------------------------------------------------------------------------------

  f. “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereof, as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time. References to sections
of the Code shall be construed also to refer to any successor sections.

 

  g. “Committee” means the Administrative Committee designated under
Section 8.1.

 

  h. “Company” means Wachovia Corporation and any successor that shall maintain
this Plan.

 

  i. “Compensation” means, for any date within a Plan Year, (1) the
Participant’s Base Salary for the Plan Year, and (2) the Participant’s Incentive
Award earned and accrued for such Plan Year before any reduction pursuant to the
terms of this Plan.

 

  j. “Death Valuation Date” means the Valuation date coincident with or next
following a Participant’s date of death.

 

  k. “Deferral Account” means the hypothetical account maintained by the Company
for recordkeeping purposes with respect to a Participant’s deferrals pursuant to
Section 5.1 Within each Deferral Account, separate sub-accounts (“Deferral
Sub-Accounts”), shall be maintained to the extent necessary for the
administration of the Plan for each different Plan Year deferral election, form
of distribution election, or allocation elections among Investment Indexes.

 

  l. “Disability” means any injury, illness or sickness incurred by a
Participant which qualifies him or her for disability benefits under the
Company’s Long-Term Disability Plan, as in effect from time to time (the “LTD
Plan”).

 

  m. “Displaced” means that the Participant incurred a Termination of Employment
and has been designated as displaced at the time the Participant terminates
employment with the Company.

 

  n. “Election Form” means the election form which an Eligible Employee files
with the Company to participate in the Plan each Plan Year.

 

3



--------------------------------------------------------------------------------

  o. “Eligible Employee” means an Employee who is eligible to participate as
provided in Section 3.1, excluding:

 

  (i) any Employee who is not on a United States payroll;

 

  (ii) any individual classified as an independent contractor or consultant or
as a temporary employee; or

 

  (iii) any individual who has ceased Employee status, whether by reason of
Retirement or otherwise.

 

  p. “Employee” means any person in the employ of the Company (or any other
Affiliated Company), subject to the control and direction of the employer entity
as to both the work to be performed and the manner and method of performance.

 

  q. “Employer” means the Company and any Affiliated Company.

 

  r. “Financial Hardship Distribution” means the benefit that is payable
pursuant to Section 6.5 of the Plan.

 

  s. “Incentive Award” means with respect to a Participant for any Plan Year the
incentive award or commissions earned and accrued by the Participant pursuant to
the terms of an incentive compensation plan of an Employer on account of
services rendered to the Employer during the applicable Plan Year.

 

  t. “Investment Indexes” means one or more mutual funds, investment return
benchmarks, interest rate indexes or common trust funds designated as available
under the Plan by the Committee from time to time.

 

  u. “Matching Contribution” means the Company’s match of a Participant’s
Compensation reduction amount as calculated in accordance with Section 4.1(c) of
the Plan.

 

  v. “MRCC” means the Management Resources and Compensation Committee of the
Board or any successor Board committee to whom the Board delegates
responsibility for establishing and administering the incentive compensation
programs for the executive officers and other senior executives of the Company.

 

4



--------------------------------------------------------------------------------

  w. “Participant” means an Eligible Employee who has filed a completed and
executed Election Form with the Committee and is participating in the Plan in
accordance with the provisions of Section 4.

 

  x. “Participating Employer” means the Company and any other Affiliated Company
authorized by the Committee to participate in the Plan.

 

  y. “Pension Contribution” means the lump sum amount credited by the Company on
behalf of a Participant as calculated in accordance with Section 4.1(e) of the
Plan in the event that the Participant’s pension benefit is reduced under the
Pension Plan as a result of Compensation deferral under this Plan.

 

  z. “Pension Plan” means the Wachovia Corporation Pension Plan, as amended from
time to time.

 

  aa. “Plan” means the Wachovia Corporation Elective Deferral Plan, as amended
from time to time.

 

  bb. “Plan Year” means the Plan’s accounting year of twelve months commencing
on January 1 of each year and ending on the following December 31.

 

  cc. “Retirement” means the Participant’s Termination of Employment upon
satisfaction of the eligibility requirements for retirement under the terms of
the Pension Plan.

 

  dd. “Retirement Benefit” means benefits payable to a Participant when such
Participant has satisfied all of the eligibility requirements for Retirement.

 

  ee. “Retirement Valuation Date” means the Valuation Date immediately prior to
the date a Participant ceases to be an Employee on account of Retirement.

 

5



--------------------------------------------------------------------------------

  ff. “Savings Plan” means the Wachovia Corporation Savings Plan, as amended
from time to time.

 

  gg. “Scheduled Distribution” means a distribution of all or a portion of a
Participant’s Deferral Account as elected by the Participant pursuant to
Section 6.6.

 

  hh. “Survivor Benefit” means those Plan benefits that become payable upon the
death of a Participant pursuant to the provisions of Section 6.4.

 

  ii. “Termination Benefit” means benefits payable to a Participant when such
Participant has ceased to be an Employee pursuant to the provisions of
Section 6.3.

 

  jj. “Termination of Employment” means the Participant’s termination of
Employee status for any reason, including (without limitation) by reason of a
voluntary termination or resignation, Retirement or death, and shall be
determined in accordance with the applicable standards established pursuant to
Code Section 409A and the Treasury Regulations thereunder.

 

  kk. “Termination Valuation Date” means the Valuation Date immediately prior to
the date a Participant has a Termination of Employment.

 

  ll. “Valuation Date” means any day the United States financial markets are
open for which a Participant’s Deferral Account is required to be valued for any
purpose under the Plan.

Section 3. Eligibility for Participation

 

3.1 Eligibility. The Committee shall determine which Employees shall be eligible
to participate in the Plan for a given Plan Year; provided, however, any such
Employee must be a member of a select group of management or highly compensated
employees. The Committee’s determination of eligibility for any given Plan Year
does not guarantee eligibility in subsequent Plan Years. In the event any
Employee is no longer designated as an active Participant eligible to make
further deferrals under the Plan, such Employee shall become an inactive
Participant and retain all other rights described under this Plan, until the
Employee again becomes an active Participant.

 

6



--------------------------------------------------------------------------------

Section 4. Election to Defer

 

4.1 Election to Participate. Any Eligible Employee may enroll in the Plan
effective as of the first day of a Plan Year, by filing a completed and fully
executed Election Form with the Committee prior to such date during enrollment
periods established by the Committee. On such Election Form for each Plan Year,
the Eligible Employee shall (i) irrevocably elect the amount of Compensation for
such Plan Year to be deferred, and (ii) irrevocably elect the time and form of
distribution in which the Deferral Sub-Account for such Plan Year shall be paid
in accordance with Section 6.1. A Participant’s deferral election and election
as to time and form of distribution shall automatically carry over to subsequent
Plan Years (provided the Participant is deemed an Eligible Employee in such
subsequent Plan Year) unless the Participant files a completed and fully
executed Election Form with the Committee during the enrollment period for such
Plan Year.

 

  a. Deferral Election. An Eligible Employee may elect to defer a percentage of
the Eligible Employee’s Compensation for the applicable Plan Year.

 

  b. Maximum and Minimum Deferrals. The maximum amount of Compensation that may
be deferred for all Plan Years shall be 75 percent of any Base Salary earned and
accrued for such Plan Years, and 90 percent of any Incentive Awards earned and
accrued for such Plan Years (less such amounts necessary to cover any applicable
tax withholding or payroll deductions). The minimum deferral of Base Salary or
Incentive Award for any Plan Year shall be 1%.

 

  c.

Matching Contribution. Each Participant who makes a deferral election pursuant
to Section 4.1(a) and whose Compensation (after reduction for any salary
deferral under Section 4.1(a)) is less than the applicable compensation limit
under Code section 401(a)(17) shall be entitled to have a Matching Contribution
made to such Participant’s Deferral Account, up to the matching limit for
matching contributions under the Savings Plan for such Plan Year. The Matching
Contribution for each Plan Year will be equal to the lesser of (i) such matching

 

7



--------------------------------------------------------------------------------

 

limit under the Savings Plan, or (ii) the product of (1) the amount of
Compensation the Participant elects to defer under the Plan, and (2) the
matching rate as in effect under the Savings Plan. Matching Contributions shall
be made on the last day of the Plan Year provided the Participant is an Employee
on such date, and shall be invested as part of the Participant’s Deferral
Account in accordance with Section 5.1 of the Plan in the same proportions and
in the same Investment Indexes as the Participant’s Compensation reduction
amount.

 

  d. Additional Pension Contribution. Each Participant shall be entitled to
receive an additional Pension Contribution to such Participant’s Deferral
Account on the last day of the Plan Year provided the Participant is an Employee
on such date if his or her pension benefits are reduced under the Pension Plan
as a result of Compensation deferral under this Plan. The additional Pension
Contribution shall be the lump sum amount equal to the excess of (1) the benefit
that the Participant would be entitled to under the Pension Plan if his or her
deferral of Compensation under the Plan had not reduced the benefits otherwise
payable under the Pension Plan, over (2) the actual benefit to which the
Participant is entitled under the Pension Plan, plus interest on such
contributions credited at the rate provided under the Pension Plan as if the
Pension Contribution had been directly credited under the Pension Plan.

 

  e. A Matching Contribution and Pension Contribution shall be made on the last
day of the Plan Year for any Participant who is Displaced or ceases to be an
Employee on account of Retirement during the Plan Year and who would otherwise
be eligible for such contributions.

Section 5. Deferral Accounts

 

5.1 Deferral Accounts. The Committee shall establish and maintain a separate
Deferral Account for each Participant. The amount by which a Participant’s
Compensation is reduced pursuant to Section 4.1 shall be credited by the Company
to the Participant’s Deferral Account as of the date the amount of the
compensation that is deferred otherwise would have been payable. The value of
each Participant’s Deferral Account shall be adjusted each day the financial
markets in the United States are open as follows:

 

  a. Pursuant to the procedures established by the Committee, a Participant
shall elect to have his Deferral Sub-Account for a given Plan Year allocated
among Deferral Sub-Accounts to reflect the Participant’s selection of the
Investment Indexes available under the Plan at that time, in 1 percent
increments, up to 100 percent of the amount credited to such Deferral
Sub-Account.

 

8



--------------------------------------------------------------------------------

  b. Such Deferral Sub-Account shall be credited or debited to reflect gains or
losses (including dividends and capital gains and losses) as if the Deferral
Sub-Account had been invested in an equivalent number of shares or units of the
funds or investments referenced by the Investment Indexes available under the
Plan from time to time, pursuant to the allocation elections made by the
Participant h m time to time.

 

  c. Pursuant to the procedures established by the Committee, a Participant may
change the election with respect to the allocation of the Participant’s Deferral
Sub-Accounts among the Investment Indexes available under the Plan from time to
time. Unless the Participant indicates otherwise, any such reallocation election
shall apply to all such Participant’s Deferral Sub-Accounts.

 

5.2 Charge Against Accounts. There shall be charged against each Participant’s
Deferral Account any payments made to the Participant or Beneficiary in
accordance with Section 6. In addition, the Committee may allocate a portion of
any administrative expenses of the Plan to each Participant’s Deferral Account.

 

5.3 Statement of Accounts. The Committee shall submit to each participant,
within a reasonable period of time after the close of each calendar quarter of a
Plan Year, a statement of the balance in each such Participant’s Deferral
Account as of the last Valuation Date of such quarter, in such form as the
Committee deems appropriate.

 

5.4

Acquired Deferral Accounts. In addition to the foregoing, the Chief Executive
Officer of the Company may authorize the transfer to a Participant’s Deferral
Account, such

 

9



--------------------------------------------------------------------------------

 

Participant’s deferred balances held under a deferral plan maintained by any
organization acquired by the Company or an Affiliated Company. Such balances
transferred will retain the deferral period, vesting provisions and distribution
provisions as set forth in the original deferral plan acquired by the Company or
an Affiliated Company, and such provisions shall be incorporated herein.

Section 6. Benefits

 

6.1 Retirement Benefit. Upon Retirement of a Participant, the Committee shall
direct the Participant’s Employer to pay a Retirement Benefit based on the value
of the Participant’s Deferral Account as of the Retirement Valuation Date. Such
Retirement Benefit shall be paid in the manner originally elected by the
Participant on each Plan Year’s Election Form in the form of either a lump sum,
or annual installments over five (5) or ten (10) years.

 

  a. If a Participant’s Deferral Sub-Account is payable in a lump sum, the
Participant shall receive payment of such Retirement Benefit within ninety
(90) days of the Participant’s Retirement (or Retirement Valuation Date, if
later).

 

  b. If a Participant’s Deferral Sub-Account is payable in installments, the
amount to be paid with each installment shall be the value of such Deferral
Sub-Account as of the date of the installment Valuation Date multiplied by a
fraction, the numerator of which is one (1) and the denominator of which is the
number of installment payments remaining. For purposes of this Section, the
installment Valuation Date for the first installment payment shall be the
Retirement Valuation Date, and the installment Valuation Date for subsequent
installment payments shall be the first Valuation Date of each Plan Year
thereafter, provided, however, that in no event shall more than one installment
payments be made to a Participant in any one Plan Year. A Participant shall
receive each installment payment within ninety (90) days of the applicable
installment Valuation Date (but no later than March 15 of the following Plan
Year).

 

10



--------------------------------------------------------------------------------

  c. Following receipt of a Participant’s complete Retirement Benefit, such
Participant shall be entitled to no further benefits under the Plan.

 

6.2 Disability. If a Participant suffers a Disability, the value of each of the
Participant’s Deferral Sub-Accounts will continue to be adjusted in accordance
with Section 5.1(b). If the Disability leave is at least six months, the
Participant shall for purposes of the Plan be deemed on the first day following
such six-month period to have had a Termination of Employment, and the
Participant’s Deferral Account will be distributed as a Retirement Benefit or
Termination Benefit.

 

6.3 Termination Benefit. If a Participant ceases to be an Employee for a reason
other than those reasons described in Sections 6.1 or 6.2, the Committee shall
direct the Participant’s Employer to pay a Termination Benefit based on the
value of the Participant’s Deferral Account as of the Termination Valuation
Date. Such Termination Benefit shall be paid in the manner elected by the
Participant on each Plan Year’s Election Form in the form of either a lump sum
payment or annual installments over five (5) or ten (10) years.

 

  a. If a Participant’s Deferral Sub-Account is payable in a lump sum, the
Participant shall receive payment of such Termination Benefit within ninety
(90) days of the Participant’s Termination of Employment (or allocation date, if
later).

 

  b. If a Participant’s Deferral Sub-Account is payable in installments, the
amount to be paid with each installment shall be the value of such Deferral
Sub-Account as of the date of the installment Valuation Date multiplied by a
fraction, the numerator of which is one (1) and the denominator of which is the
number of installment payments remaining. For the purposes of this Section, the
installment Valuation Date for the first installment payment shall be the
Termination Valuation Date, and the installment Valuation Date for subsequent
installment payments shall be the first Valuation Date of each Plan Year
thereafter; provided, however, that in no event shall more than one installment
payment be made to a Participant in any one Plan Year. A Participant shall
receive each installment payment within ninety (90) days of the applicable
installment Valuation Date (but no later than March 15 of the following Plan
Year).

 

11



--------------------------------------------------------------------------------

  c. Following receipt of a Participant’s complete Termination Benefit, such
Participant shall be entitled to no further benefits under the Plan.

 

6.4 Survivor Benefits.

 

  a. Pre-Retirement. If a Participant dies before otherwise becoming eligible to
receive Retirement Benefits, a Survivor Benefit will be paid to the
Participant’s Beneficiary in a lump sum equal to such Participant’s Deferral
Account as of the Death Valuation Date. A Beneficiary shall receive the Survivor
Benefit within ninety (90) days after the Participant’s death. If a Participant
dies after becoming eligible to receive Retirement Benefits but before such
benefits have been paid in full, the Retirement Benefits the deceased
Participant would have otherwise received shall be paid to the Participant’s
Beneficiary as a Survivor Benefit pursuant to the Participant’s prior elections.

 

  b. Post-Retirement. If a Participant dies after such Retirement Benefits have
commenced, the Retirement Benefits the deceased Participant would have otherwise
received shall be paid to the Participant’s Beneficiary as a Survivor Benefit
pursuant to the Participant’s prior elections.

 

  c. Following receipt of a Participant’s complete Survivor Benefit, a
Beneficiary shall be entitled to no further benefits under the Plan.

 

6.5 Withdrawal on Account of Unforeseeable Emergency.

 

  a.

While employed by the Company or an Affiliated Company, a Participant or
Beneficiary may, in the event of an unforeseeable emergency (as defined below)
request a withdrawal from his or her Account by filing a withdrawal request at a
time and in a manner determined by the Committee. Any such withdrawal shall not
be for a greater amount than the amount reasonably necessary to satisfy the
unforeseeable emergency (including applicable income taxes and penalties
reasonably expected to result from the withdrawal), and shall be subject to

 

12



--------------------------------------------------------------------------------

 

approval by the Committee. The Committee shall consider any requests for payment
under this provision on a uniform and nondiscriminatory basis and in accordance
with the standards of interpretation described in Code Section 409A and the
Treasury Regulations thereunder. The circumstances that will constitute an
unforeseeable emergency will depend upon the facts of each case, but, in any
case, no withdrawal may be made to the extent that such hardship is or may be
relieved: (i) through reimbursement or compensation by available insurance or
otherwise, (ii) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
(iii) by the additional compensation that will be available to the Participant
as a result of the suspension of Participant deferrals pursuant to subsection
(c) below. The withdrawal shall be paid in the form of a single lump payment
five (5) days following the Committee’s approval of the withdrawal, or at such
later time as permitted under Code Section 409A and the Treasury Regulations
thereunder.

 

  b. For purposes of this provision, “unforeseeable emergency” shall mean (i) a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary or the Participant’s dependent (as defined in Code Section 152,
without regard to code Section 152(b)(1), (b)(2) or (d)(1)(B)); (ii) loss of the
Participant’s property due to casualty; or (iii) other similar or extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant.

 

  c. In the event a Participant receives a withdrawal pursuant to this
provision, his or her Compensation deferrals under the Plan will be
automatically suspended. The Participant may apply to the Committee to resume
Compensation deferrals with respect to Plan Years beginning on or after the
January 1 following the date of suspension, provided, that the Committee shall
approve such resumption only if the Committee determines that the Participant is
no longer incurring the unforeseeable emergency for which the withdrawal was
approved. Any application to resume Compensation deferrals must be made in
accordance with the deferral election procedures set forth in Section 4.

 

13



--------------------------------------------------------------------------------

The amount of benefits otherwise payable under the Plan shall thereafter be
adjusted to reflect the reduction of a Deferral Account due to the early payment
of the Financial Hardship Distribution.

 

6.6 Scheduled Distributions.

 

  a. In General. A Participant may, when filing an Election Form with respect to
a given Plan Year, elect to receive a distribution while employed of all or a
portion of the Participant’s Deferral Sub-Account for such Plan Year at a
specified time or times in the future. The election of such a Scheduled
Distribution shall be irrevocable and shall apply only to prospective deferrals
for that Plan Year.

 

  b. Timing and Forms of Distribution. The first year specified for a Scheduled
Distribution must be at least five (5) Plan Years after the Plan Year in which
commencement of deferrals covered by the Election Form in which a Scheduled
Distribution is elected. A Participant will receive such Scheduled Distribution
in either a lump sum or in annual installments over five (5) of ten (10) years
as specified on the Election Form.

 

  c. Election Void Upon Death and Termination of Employment. In the event a
Participant has elected to receive any Scheduled Distributions and, before said
distributions the Participant dies or has a Termination of Employment, the
election with respect to such Scheduled Distributions shall be voided and such
Participant’s Deferral Account shall be paid as a Termination Benefit.

 

6.7 Small Benefit. Notwithstanding anything herein to the contrary, in the event
the total amount owed to a Participant or a Beneficiary after the Participant
ceases to be an Employee is no greater than $15,500 (or such greater amount as
is permitted under Code Section 409A and the Regulations thereunder), the
Committee shall distribute such amount in a single lump sum.

 

6.8

Withholding; Payroll Taxes. To the extent required by the law in effect at the
time payments are made, a Participant’s Employer shall withhold from payments
made hereunder the taxes required to be withheld by the federal or any state or
local

 

14



--------------------------------------------------------------------------------

 

government. As to any payroll tax that is due from a Participant for
Compensation deferred under this Plan, the Employer shall collect such tax from
funds paid to such Participant with respect to other compensation not deferred
under the Plan unless said other compensation is insufficient to pay such
payroll taxes whereupon the shortfall shall serve to reduce the elected deferral
amount.

 

6.9 No Acceleration of Payment. No Participant shall be permitted, and the
Committee shall not have any discretion, to accelerate the timing or schedule of
any benefit payment under this Plan, except as specifically provided herein or
as may be permitted pursuant Code Section 409A and the Treasury Regulations
thereunder.

 

6.10 Payment Delay for Key Employees. Notwithstanding any provision in the Plan
to the contrary, if a Participant becomes entitled to payment under the Plan on
account of the Participant’s Termination of Employment or Retirement and the
Participant is then a “key employee” (as defined below), no payments shall be
made to the Participant prior to the earlier of (i) the expiration of the six
(6)-month period measured from the date of the Participant’s Termination of
Employment or Retirement, or (ii) the date of the Participant’s death. Upon the
expiration of the six (6)-month deferral period referred to in the preceding
sentence or the Participant’s death, notwithstanding any provision in the Plan
to the contrary, all payments deferred pursuant to this section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such deferral) shall be paid to the Participant (or the Participant’s
Beneficiary in the event of the Participant’s death) in a lump sum, and any
remaining payments due under the Plan shall be paid in accordance with the
normal payment dates specified in the Plan. No interest shall be paid on the
amounts for which payment is delayed pursuant to this provision, but such
amounts shall continue to be adjusted for investment experience until they are
paid. The term “key employee” shall have the same meaning as assigned to that
term under Code Section 416(i), without regard to Code Section 416(i)(5), and
whether the Participant is a key employee shall be determined in accordance with
written guidelines adopted by the Company for such purposes.

 

15



--------------------------------------------------------------------------------

Section 7. Beneficiary Designation

 

7.1 Beneficiary Designation. Each Participant shall have the right, at any time,
to designate any person or persons as Beneficiary or Beneficiaries to whom
payment under this Plan shall be made in the event of Participant’s death prior
to complete distribution to Participant of the Benefits due under the Plan. Each
Beneficiary designation shall become effective only when filed in writing with
the Committee during the Participant’s lifetime on a form prescribed by the
Committee.

The filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed.

Section 8. Administration of the Plan

 

8.1 Administration. The Plan shall be administered by a committee (the
“Administrative Committee”) of two (2) or more members as designated from time
to time by the MRCC of the Board. The Administrative Committee shall have full
and complete authority to (i) administer the Plan; (ii) select the eligible
employees who are to participate in the Plan; (iii) appoint additional members
of the Administrative Committee; and (iv) delegate authority to perform
particular functions with respect to the Plan, including, without limitation,
functions involving the exercise of discretion, to any agent (including any
officer or employee of the Corporation) or to any subcommittee or member of the
Administrative Committee, provided that such delegation shall be subject to
revocation at any time at the discretion of the Administrative Committee.

 

8.2

Authority. The interpretation and construction of any provision of the Plan and
the adoption of rules and regulations for plan administration shall be made by
the Administrative Committee. Decisions of the Administrative Committee shall be
final and binding on all parties who have an interest in the Plan, including
(without limitation) all decisions relating to an individual’s eligibility for
participation in the Plan, his or her entitlement to benefits hereunder and the
amount of any such benefit entitlement. Prior to paying a benefit under the
Plan, the Administrative Committee may require the Participant, former
Participant or Beneficiary to provide such information or material as the
Administrative Committee, in its sole discretion, shall deem necessary to make
any

 

16



--------------------------------------------------------------------------------

 

determination it may be required to make under the Plan. The Administrative
Committee may withhold payment of a benefit under the Plan until it receives all
such information and material and is reasonably satisfied of its correctness and
genuineness.

 

8.3 Hold Harmless. To the maximum extent permitted by law, no member of the
Administrative Committee shall be personally liable by reason of any contract or
other instrument executed by such member or on such member’s behalf in such
member’s capacity as a member of the Administrative Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless, directly from its own assets (including the proceeds of any insurance
policy the premiums of which are paid from the Company’s own assets), each
member of the Administrative Committee and each other officer, employee, or
director of the Company or an Affiliate to whom any duty or power relating to
the administration or interpretation of the Plan against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Company) arising out of any act or omission to
act in connection with the Plan unless arising out of such person’s own fraud or
bad faith.

 

8.4 Rules of Administration. The Administrative Committee shall adopt such rules
for administration of the Plan as it considers desirable, provided they do not
conflict with the Plan, and may construe the Plan, correct defects, make factual
decisions and determinations, supply omissions and reconcile inconsistencies to
the extent necessary to effectuate the Plan and, except as provided in
Section 8.5, such action (including factual decisions and determinations) shall
be binding and conclusive. The determinations of the Administrative Committee
shall be subject to review only for abuse of discretion.

 

8.5 Claims Procedures.

 

  a.

Benefits under this Plan will be paid only if the Administrative Committee
decides in its discretion that the applicant is entitled to them. All claims for
benefits under the Plan shall be submitted to the Administrative Committee,
which shall have the initial responsibility for determining the eligibility of
any Participant or beneficiary for benefits. Applications for benefits shall be
submitted within two years of the later of (i) the date on which payment of

 

17



--------------------------------------------------------------------------------

 

benefits under the Plan was made, or (ii) the date on which the action
complained or grieved of occurred. The Administrative Committee may adopt forms
for the submission of claim for benefits in which case all claims for benefits
shall be filed on such forms. The term “Administrative Committee” as used in
this Section shall refer to any committee or organization, if any, that has been
delegated the authority described herein by the Administrative Committee.

 

  b. Any claims for benefits shall be made in writing and shall set forth the
facts which such Participant or beneficiary believes to be sufficient to entitle
him to the benefit claimed. Each such claim must be supported by such
information and data as the Administrative Committee deems relevant and
appropriate. Evidence of age, marital status (and, in the appropriate instances,
health, death or Disability), and location of residence shall be required of all
claims for benefits.

 

  c. If a claim for benefits is denied in whole or in part, the Administrative
Committee shall give the claimant written notice of the decision within ninety
(90) days of the date the claim was submitted. Such written notice shall set
forth in a manner calculated to be understood by the claimant (1) the specific
reason or reasons for the denial; (2) specific references to pertinent Plan
provisions on which the denial is based; (3) a description of any additional
material or information necessary for the claimant to perfect the claim, along
with an explanation of why such material or information is necessary; and
(4) appropriate information about the steps to be taken if the claimant wishes
to submit the claim for review of the denial.

 

  d. The ninety-day period for review of a claim for benefits may be extended
for an additional ninety (90) days by a written notice to the claimant setting
forth the reason for the extension, which notice shall be furnished to the
claimant before the end of the original ninety (90) day period.

 

  e. If a claim for benefits is denied in whole or in part, the claimant or his
duly authorized representative, at the claimant’s sole expense, may appeal the
denial to the Administrative Committee within sixty (60) days of receipt of the
denial. In pursuing his appeal, the claimant or his duly authorized
representative:

 

  (i) may request in writing that the Administrative Committee review the
denial;

 

18



--------------------------------------------------------------------------------

  (ii) may review pertinent documents; and

 

  (iii) may submit issues and comments in writing.

 

  f. The decision on review shall be made within sixty (60) days of receipt of
the request for review, unless special circumstances require an extension of
time for processing, in which case a decision shall be rendered as soon as
possible, but not later than one-hundred twenty (120) days after receipt of the
request for review. If such an extension of time is required, written notice of
the extension shall be furnished to the claimant before the end of the original
sixty-day period. The decision on review shall be made in writing, shall be
written in a manner calculated to be understood by the claimant, and in the
event of an adverse decision on review shall give the specific reason or reasons
for the denial, shall include specific references to the provision of the plan
on which any claim denial is based, and shall inform the claimant that access
will be afforded to all documents pertinent to the claim for benefits. No action
at law or in equity to recover benefits under the Plan shall be commenced later
than one year from the date a decision on review is furnished to the claimant.

 

  g. All power and authority granted to the Administrative Committee as a Plan
Administrator for purposes of this provision and all purposes under the Plan may
be delegated by the Administrative Committee to any person, committee, or entity
pursuant to a specific or general delegation.

Section 9. Nature of Company’s Obligation

 

9.1

No Trust. The Company’s obligation under this Plan shall be an unfunded and
unsecured promise to pay. The Company shall not be obligated under any
circumstances to fund its financial obligations under this Plan prior to the
date any neither the Company, members of the Board or Committee, nor any other
person shall be deemed to be a trustee of any amounts to be paid under the Plan;
provided, however, the Company may, in its sole and

 

19



--------------------------------------------------------------------------------

 

absolute discretion, (i) establish a grantor trust, the income of which sections
671 through 679 of the Code, to provide for the accumulation of funds to satisfy
all or a portion of its financial liabilities with respect to this Plan,
(ii) purchase life insurance policies on the life of a Participant, in which
case the Participant shall cooperate with the Company in complying with any
underwriting requirements with respect to such a policy, or (iii) both.

 

9.2 Nature of Participant’s Rights and Interests. Any assets which the Company
may choose to acquire to help cover its financial liabilities, including, but
not limited to any assets referred to in Section 9.1, are and will remain
general assets of the Company subject to the claims of its general creditors.
The Company does not give, and this Plan does not give, any ownership interest
in any assets of the Company to a Participant or Beneficiary. All rights of
ownership in any assets are and remain in the Company, and the rights of each
Participant, any Beneficiary, or any person claiming through a Participant shall
be solely those of an unsecured general creditor of the Company. Any liability
of the Company to any Participant, Beneficiary, or any person claiming through a
Participant shall be based solely upon the contractual obligations created by
the Plan.

Section 10. Miscellaneous

 

10.1 Alienation of Benefits; Domestic Relations Orders.

 

  a. No person entitled to benefits under the Plan shall have any right to
transfer, assign, alienate, pledge, hypothecate or otherwise encumber his or her
interest in such benefits prior to actual receipt of those benefits. Except for
the offset rights provided under Section 10.7, the benefits payable under the
Plan shall not, prior to actual payment, be subject to seizure or sequestration
for the payment of any debts, judgments, alimony or separate maintenance owed by
a Participant or any other person and shall not, to the maximum extent permitted
by law, be transferable by operation of law in the event of the bankruptcy or
insolvency of the Participant or any other person.

 

  b.

Notwithstanding the foregoing, any payments otherwise due the Participant
hereunder may instead be assigned or distributed to his or her spouse or former
spouse pursuant to the terms of any domestic relations order within the meaning

 

20



--------------------------------------------------------------------------------

 

of Code Section 414(p)(1)(B) which is issued with respect to those subaccounts,
and the Participant shall cease to have any right, interest or entitlement to
the portion of any payment or subaccount assigned or distributed to his or her
spouse or former spouse in accordance with the terms of such order. The portion
of the payment or subaccount assigned or distributable to the spouse or former
spouse shall be paid in the form of a single lump distribution within 15 days
following the Administrative Committee’s approval of the domestic relations
order or at such later time as permitted under Code Section 409A and the
Treasury Regulations thereunder, provided the Participant is at the time fully
vested in that portion. A domestic relations order shall not qualify for
approval under this provision, and no distribution shall be made with respect to
such order, if the order requires that payment be made at a time or in a manner
other than the time and manner specified herein. Distributions made pursuant to
this provision are intended to comply with the requirements of Code Section 409A
and Treasury Regulations thereunder, and this provision shall be construed and
administered accordingly.

 

10.2 No Employment Right. Neither the action of the Company or the Participating
Employer in establishing or maintaining the Plan, nor any action taken under the
Plan by the Administrative Committee, nor any provision of the Plan itself shall
be construed so as to grant any person the right to remain in the employ of the
Participating Employer or any other Affiliated Company for any period of
specific duration, and the Participant shall at all times remain an Employee at
will and may accordingly be discharged at any time, with or without cause and
with or without advance notice of such discharge.

 

10.3

Amendment or Termination. The MRCC or its delegate may at any time amend the
provisions of the Plan to any extent and in any manner the MRCC shall deem
advisable, and such amendment shall become effective at the time of such MRCC
action. Without limiting the generality of the foregoing, the MRCC or its
delegate may amend the Plan to impose such restrictions upon the timing, filing
and effectiveness of the investment procedures and investment alternatives
available under Section 5 and the distribution provisions of Section 6 which the
MRCC or its delegate deems appropriate or advisable

 

21



--------------------------------------------------------------------------------

 

in order to avoid the current income taxation of the balances credited to the
outstanding Accounts under the Plan or any other adverse tax consequences which
might otherwise occur as a result of changes to the tax laws and regulations
governing incentive and deferred compensation arrangements such as the Plan. The
MRCC or its delegate may also at any time terminate the Plan in whole or in
part. Except for such modifications, limitations or restrictions as may
otherwise be required to avoid current income taxation or other adverse tax
consequences to Participants as a result of changes to the tax laws and
regulations applicable to the Plan, no such plan amendment or plan termination,
whether authorized by the MRCC or its delegate, shall adversely affect the
benefits of Participants accrued to date under the Plan or otherwise reduce the
then outstanding balances credited to their Accounts or otherwise adversely
affect the vesting schedules or distribution provisions in effect for those
Accounts, and the balances credited to those Accounts prior to the date of any
such plan amendment or termination shall, subject to the foregoing exception,
continue to become due and payable in accordance with the vesting and
distribution provisions as in effect immediately prior to such amendment or
termination. The terms of an employment agreement or other individual agreement
with a Participant (a “Participant Agreement”) may modify the terms of the Plan
with respect to that Participant, provided that the Participant Agreement was
approved by the MRCC or its delegate. The manner and extent to which a
Participant Agreement modifies the terms of this Plan shall be determined by the
Administrative Committee in its sole discretion.

 

10.4 Offset. To the maximum extent permissible by law, and to the extent
permitted under Code Section 409A and applicable regulations, should a
Participant become entitled to a distribution under the Plan at a time when such
Participant has an outstanding debt or other monetary obligation owed to the
Participating Employer or any other Affiliated Company, then the Participating
Employer shall be authorized to offset the amount of that debt or obligation
(whether or not then due and payable) against the amount of benefits which
otherwise remain distributable to the Participant after the Participating
Employer’s collection of all applicable withholding taxes on that distribution.

 

22



--------------------------------------------------------------------------------

10.5 Protective Provisions. Each Participant shall cooperate with the Employer
by furnishing any and all information requested by the Employer in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Employer may deem necessary and taking such other relevant action as may
be requested by the Employer. If a Participant refuses to so cooperate, the
Employer shall have no further obligation to the Participant under the Plan,
other than payment to such Participant of the cumulative reductions in
Compensation theretofore made pursuant to this Plan.

 

10.6 Gender, Singular, and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

 

10.7 Captions. The captions of the sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

10.8 Validity. In the event any provision of the Plan is held invalid, void, or
unenforceable, the same shall not affect the validity of any other provision of
this Plan.

 

10.9 Applicable Law. The Plan is intended to constitute an unfunded deferred
compensation arrangement for a select group of management and other highly
compensated individuals, and all rights hereunder shall be construed,
administered and governed in all respects in accordance with the provisions of
the Employee Retirement Income Security Act of 1974 (as amended from time to
time) applicable to such an arrangement and, to the extent not pre-empted
thereby, the laws of the State of North Carolina without resort to its
conflict-of-laws provisions. If any provision of this Plan shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions of the Plan shall continue in full force and effect.

 

10.10 Successors and Assigns. The obligation of each Participating Employer to
make the payments required hereunder shall be binding upon the successors and
assigns of that Participating Employer, whether by merger, consolidation,
acquisition or other reorganization.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, WACHOVIA CORPORATION has caused this Plan amendment and
restatement to be executed on its behalf by its duly-authorized officer on this
19th day of December, 2007.

 

WACHOVIA CORPORATION

By:

 

/s/ Shannon W. McFayden

Its:

  Senior Executive Vice President and Director of Human Resources and Corporate
Relations

 

24